Citation Nr: 0828367	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  06-22 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an increased apportionment of the veteran's 
compensation benefits on behalf of his children, C. G. and 
R. G., prior to December [redacted], 2007.

2. Entitlement to an increased apportionment of the veteran's 
compensation benefits on behalf of his child, R. G., from 
December [redacted], 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant represented by: 	Unrepresented



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the ex-spouse of the veteran who served on 
active duty from November 1991 to November 1992.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a June 2004 decisional letter of the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO) that granted the appellant a $75 apportionment on behalf 
of her two children, C. G. and R. G.  The veterans claims 
file is now in the jurisdiction of the Houston, Texas RO.  

During the course of this appeal, in December 2007, the child 
C. G. turned 18.  Therefore, unless he is attending school, 
he is no longer a "child," and, thus, not entitled to any 
of the veteran's compensation.  38 C.F.R. § 3.57.  The issue 
has been recharacterized and split into two issues to reflect 
this change in dependency status.

The decision below addresses entitlement to an increased 
general apportionment under 38 C.F.R. § 3.450.  A 
determination regarding an increased special apportionment 
under 38 C.F.R. § 3.451 is deferred pending completion of 
further development requested in the remand below.

The matters of entitlement to an increased apportionment 
under 38 C.F.R. § 3.451 prior to and from December [redacted], 2007 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellants if 
any action on their part is required.



FINDINGS OF FACT

1. The veteran is receiving a total compensation award for 
his service-connected disability; prior to December [redacted], 2007 
he was receiving additional VA compensation for his dependent 
children C. G. and R. G. and from December [redacted], 2007, he has 
been receiving additional VA compensation for dependent child 
R. G.

2. C. G. and R. G. have been in the custody of the appellant; 
the veteran has not been reasonably discharging his 
responsibility to support them. 

3. Prior to December [redacted], 2007 the appellant was awarded an 
apportionment on behalf of C.G. and R.G. in an amount 
totaling $75; the veteran was receiving additional VA 
compensation benefits for C.G. and R.G. as his dependent 
children in a total amount exceeding $75.

4.  From December [redacted], 2007, the appellant has been receiving 
an apportionment on behalf of R. G. in the amount of $75; the 
veteran receives additional VA compensation for R. G. in the 
amount of $70.


CONCLUSIONS OF LAW

1. Prior to December [redacted], 2007, an increase in the general 
apportionment of the veteran's VA disability compensation to 
the appellant on behalf of C. G. and R. G. to the amount 
matching the additional compensation he received for them is 
warranted.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§§ 3.450, 3.452 (2007). 

2. From December [redacted], 2007, an increase in general 
apportionment of the veteran's disability compensation to the 
appellant on behalf of R. G. is not warranted.  38 U.S.C.A. 
§ 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.452 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran and the appellant were advised of VA's duties to 
notify and assist in the development of the claim prior to 
the initial adjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In that regard, 
the Board finds that VA has substantially complied with 
contested claims procedures codified at 38 U.S.C.A. 
§ 7105A(b) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 
through 20.504.  Moreover, March 2004 letters from the RO to 
the appellant and to the veteran explained what the evidence 
needed to show to substantiate the claim.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's and the appellant's 
responsibilities to make sure VA received all requested 
records not in the possession of a federal department or 
agency.  They have had ample opportunity to respond and 
supplement the record.  

Regarding VA's duty to assist, no pertinent, outstanding 
evidence has been identified.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

A November 2001 notification of award letter and rating 
decision granted the veteran compensation at the 100 percent 
rate for post-traumatic stress disorder (PTSD).  November 
2001 and June 2002 letters show the veteran was receiving 
additional compensation for five dependent children, 
including C. G. and R. G.  An apportionment of $900 was being 
paid to ex-spouse M. G. for three other dependent children.  
The November 2001 letter also states that the veteran would 
stop receiving compensation for C. G. on December [redacted], 2007, 
when he turned 18.  

In March 2004, the veteran submitted a financial status 
report [FSR] that showed his income exceeded his expenses.  
The appellant submitted a FSR that showed her expenses 
exceeded her income; she reported she was not receiving any 
financial support from the veteran.

In a June 2004 statement the veteran indicated that he had a 
wife who was seven months pregnant, that she had two other 
children who lived with them, and that they all relied solely 
on him for support.  He indicated he was in financial 
hardship because of outstanding bills.  

As is noted above, a June 2004 decisional letter awarded the 
appellant an apportionment totaling $75 on behalf of C.G. and 
R.G. 

In her July 2004 notice of disagreement and June 2006 VA Form 
9, Substantive Appeal, the appellant stated $75 a month was 
not enough to support two teenage boys.  She had only 
received two child support checks from the veteran in 
fourteen and a half years; while he had begun paying child 
support recently his payments were being held by the state of 
Florida for benefits that should have been received by the 
appellant over six years previously.

C.	Legal Criteria and Analysis

Compensation benefits payable to a veteran may be apportioned 
as a "general" apportionment if the veteran is not residing 
with his or her spouse or his or her children and the veteran 
is not reasonably discharging his responsibility for the 
spouse's or the children's support.  38 U.S.C.A. § 5307; 
38 C.F.R. §§ 3.450, 3.452.  No apportionment will be made 
where the veteran is providing for dependents.  38 C.F.R. 
§ 3.450.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that it is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

The Board recognizes that customarily the requirements for 
apportionment under the provisions of 38 C.F.R. §§ 3.450 and 
3.451 are addressed concurrently, and that an ultimate 
determination is generally deferred until the entire matter 
can be adjudicated.  However, in the circumstances of this 
case, where the appellant's claim has been pending since 
February 2004, deferment of a decision regarding an increase 
in the general apportionment amount, where the record clearly 
establishes that the appellant is entitled to the increase 
that is being granted, would defeat the purposes of the 
program, which was created, in part, to provide for the needs 
of minor children before they reach the age of majority.

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the veteran.  
Elias v. Brown, 10 Vet. App. 259, 263 (1997). 

Prior to December [redacted], 2007

The record reflects, and neither party has disputed, that 
prior to December [redacted], 2007, C. G. and R. G. were not residing 
with the veteran and were residing with the appellant in her 
custody.  Further, the veteran was not providing regular 
monetary support for their benefit.  The Board therefore 
finds that the veteran was not discharging his responsibility 
for the support of C. G. and R. G. prior to December [redacted], 
2007. 

The veteran was receiving additional compensation from VA for 
the support of C. G. and R. G.; the amount of the 
apportionment to the appellant did not equal the total 
additional amount he was receiving from VA for their support.  
Since the veteran was not regularly fulfilling his duty to 
pay child support, an increase in the general apportionment 
of his VA disability compensation equal to the amount of the 
additional disability compensation he was receiving for C. G. 
and R. G. is appropriate. 

The Board acknowledges arguments by the veteran and the 
appellant regarding their financial hardship.  However, 
apportionment is available to a claimant under 38 C.F.R. 
§ 3.450, regardless of the "hardship" provisions relating 
to special apportionment under 38 C.F.R. § 3.451.  See Hall 
v. Brown, 5 Vet. App. at 295 (1993).  Thus, even if an 
increased apportionment will be a hardship to the veteran, 
the veteran's benefits may still be apportioned appropriately 
under 38 C.F.R. § 3.450.  [The effect of any financial 
hardship on the parties will be addressed on remand below 
upon consideration of whether the appellant is entitled to a 
"special" apportionment under 38 C.F.R. § 3.451.]

Accordingly, the Board finds that the evidence supports an 
increased general apportionment of the veteran's compensation 
benefits prior to December [redacted], 2007.  It has been 
demonstrated that the veteran was not reasonably discharging 
his responsibility to support C. G. and R. G., and the $75 
apportionment amount is less than the total amount of 
additional VA compensation the veteran was receiving to 
provide for their care prior to that date.  The Board notes 
that during the interval since the appellant's claim was 
filed in February 2004 the statutory rates of additional 
compensation provided for dependents have been amended at 
least three times.  Hence, when implementing this award, the 
RO must consider the rate changes in calculating the correct 
amounts of increased apportionment during the appeal period.

From December [redacted], 2007

As noted above, C. G. turned 18 on December [redacted], 2007.  Hence, 
from that date, the veteran has not been receiving additional 
VA compensation for C. G. as his dependent.  Under current 
statutory rates, since December [redacted], 2007 the veteran has been 
receiving an additional $70 of VA compensation a month for 
R. G.  38 U.S.C.A. § 1115.  The June 2004 decisional letter 
granted the appellant an apportionment of $75, which rate has 
continued to date (encompassing both the period when C.G. and 
R.G. were the veteran's dependent children in her custody, 
and the period from December [redacted], 2007 when only R.G. has been 
a dependent child of the veteran in her custody).  As this 
amount exceeds the amount the veteran has been receiving on 
behalf of R. G., alone, the record shows the RO has 
recognized that the veteran may not be discharging his child 
support duties, and has provided for payments meeting his 
child support duties for R.G.  

The veteran's current financial situation is unclear and any 
further increase in the amount of the apportionment would 
require consideration of hardship under the provisions of 
38 C.F.R. § 3.451.  As noted, such considerations are being 
deferred pursuant to the remand below.  
Hence, the preponderance of the evidence is against a finding 
that an increased (in excess of $75) general apportionment on 
behalf of R. G. is warranted from December [redacted], 2007. 


ORDER

Entitlement to an increase in the general apportionment of 
the veteran's compensation to the appellant to the amount 
equaling the additional compensation he received for C. G. 
and R. G. prior to December [redacted], 2007, with adjustments made 
for statutory rate changes, is granted, subject to the law 
and regulations governing payment of awards of monetary 
benefits. 

Entitlement to an increase in the general apportionment 
amount on behalf of R. G. from December [redacted], 2007 is denied.


REMAND

A "special" apportionment may be paid on the basis of the 
facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him while apportionment of less than 20 percent of his 
benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451. 

The Board notes that in June 2004 the veteran reported that 
he and his current wife were having a child in August 2004 
and that he was responsible for the support of his spouse's 
two other children.  The veteran's most recent FSR was 
received in March 2004.  Hence, his current financial status 
is unclear.  As such information is critical in determining 
whether a special apportionment would cause him undue 
hardship, he must be provided opportunity to submit an 
updated FSR so his current financial status can be 
appropriately considered.  Additionally, the appellant should 
also be asked to provide an updated FSR to help determine her 
current financial situation in adjudicating whether she is 
entitled to receive a special apportionment on behalf of her 
children.

In a June 2004 statement, the veteran indicated that he 
thought that the $900 apportionment his ex-spouse, M. G., was 
receiving for her three children should be 
revised/reapportioned so that the appellant could receive 
more money on behalf of C.G. and R.G.  His statement may be 
construed as a petition/claim for revision or reduction of 
the apportionment to M. G.  The RO has not addressed such 
claim; as it is inextricably intertwined with the claim for 
an increased special apportionment to the appellant, it must 
be developed and adjudicated in conjunction with the current 
appeal.  M. G. must be notified of the claim for revision of 
the apportionment, and as a party to the action must be asked 
to provide a current FSR.

As the apportionment and reduction claims are "contested 
claims," they are subject to special procedural regulations 
set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 
20.501, 20.502, 20.503, and 20.504.  The record reflects that 
M. G. has not been provided with any of the required notice 
in this matter.  As a decision regarding a further increased 
"special" apportionment in this case may have an adverse 
effect on the amount of apportionment she receives, she must 
be provided with the specific notice provided for in the 
regulations cited.  Additionally, all parties must be 
appropriately notified of any development completed, 
documents filed, or adjudications made in the matter of the 
veteran's claim to revise her apportionment.  
Accordingly, the case is REMANDED for the following:

1. The RO must ensure that all contested 
claims procedures under 38 C.F.R. 
§§ 19.100, 19.101, 19.102 are followed 
with respect to all future actions in 
this matter.

The RO should specifically notify M. G. 
that because the veteran has requested 
that funds for any increased "special" 
apportionment to the appellant be 
obtained from a reduction in the 
apportionment to M.G. on behalf of the 
three children of the veteran who are in 
her custody, she may become an affected 
party in the matter at hand.  

2. The appellant, M. G., and the veteran 
should each be provided with VA Form 20-
5655, FSR, and advised that the form must 
be completed and submitted within the 
afforded appropriate time.  

3. Considering all the updated financial 
status information from each of the 
parties, the RO should then adjudicate 
the appellant's claim for an increased 
"special" apportionment under 38 C.F.R. 
§ 3.450, and the veteran's request for 
revision/reduction of the apportionment 
to M. G. to accommodate any increase in 
the apportionment to the appellant in 
light of the findings made as to the 
financial circumstances/any hardships of 
each of the parties.  They should each be 
notified of the determination made (and 
appellate rights in contested cases, 
specifically including the 60 day time 
limit for filing a notice of disagreement 
provided in 38 C.F.R. § 20.501).  

If the benefit sought by the appellant 
remains denied, or if an increased 
apportionment is granted to the appellant 
with the additional amount payable 
entirely from compensation now payable to 
the veteran (or only part of the increase 
coming from compensation currently paid 
to the veteran but M.G. does not file a 
notice of disagreement) and he timely 
files a notice of disagreement with such 
action, the RO should issue an 
appropriate supplemental statement of the 
case (SSOC) to the veteran and the 
appellant (and any representatives).  The 
veteran should be notified that if only 
he is in disagreement with the further 
action taken, the matter will be before 
the Board only if he files a timely 
substantive appeal.  If that occurs, upon 
full compliance with procedures mandated 
by regulation in appeals involving 
contested cases, the case should be 
returned to the Board for further 
appellate review.  

4.  If an increased special apportionment 
is granted to the appellant with all, or 
a portion, of the increase coming from a 
reduction in the apportionment to M.G., 
and she timely files a notice of 
disagreement with the action, an 
appropriate SOC should be issued to all 
parties (and their representatives).  
M.G. should be notified that the matter 
will be before the Board only if she 
files a timely substantive appeal in the 
matter.  In that event, upon full 
compliance with the procedures mandated 
in appeals involving contested claims, 
the case should be returned to the Board 
for further appellate review.  

The appellant and both other parties have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


